Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 14 November 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Nov: 14: 1793.

The anxiety we allways feel in your absence has become quite painfull from our having failed every post since your departure, to recieve tidings of you. We impute it to obstructions in the communication, and trust that we shall enjoy the pleasure of knowing that you are well, next tuesday.
I have just received a melancholy summons to attend my Father, who, I am much afraid, from what I learn, cannot hold out much longer. As this painfull office may detain me some days in Richmond, where he still is, it is possible there may be some service which I can render you there. Had I forseen this I should have waited a little that your furniture might be moved under my own eye: I did indeed wait some days with a view to save the second moving of the most delicate packages by puting them at once in the boats, as there was a sufficient number to bring all such at one trip and I expected daily to see them leave Milton. They missed a tolerable good tide which happened soon after your departure. On this I took measures to have the whole moved to Belvedere without loss of time. Henderson has been some days busy in fiting out his boats and will certainly I think dispatch four the first flood.
I have not yet received accounts of the removal but have no doubt that every thing is safely lodged in Mr. Hyltons Store before this.
We have had no indisposition, except a pimple on the lip of Maria, since you left us.
 
The colored part of the family is doing well: the man who was ill with the flux has allmost recovered. I am Dr. Sir your most sincere friend & hble Servt.

Th: M. Randolph


P.S. Your horse Tarquin has mended so much that I must beg to have the preference at 120 Drs. if you are determined to part with him.

